Case, J.
(dissenting in No. A-44). I am for an affirmance of the judgment below except that I am not in accord with the removal of Julius I. Kislak from the position of testamentary trustee. It would be confusing and not helpful for me to review the voluminous and contradictory proofs. Enough to say that in my opinion Mr. Kislak met the many and perplexing problems of the estate with sound business judgment, unimpaired by so serious á fault as should result in his removal by the court from the position of trust to *539which he was appointed by the friend whose estate he was administering. This brings me to a corresponding modification of the judgment and an affirmance as so modified.
No. A-43: '
For reversal—Chief Justice Vanderbilt, and Justices Wacheneeld, Burling and Ackerson-—4.
For affirmance—Justice Case—1.
No. A-44:
For modification—Chief Justice Vanderbilt, and Justices Wacheneeld, Burling and Ackerson—4.
For affirmance—Justice Case—-1.